DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19, 23, 24, 28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 18, 19, 23, 24, 28, and 29: it is unclear what is meant by “larger priority” or “smaller priority”, recited in the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiong et al. (US 2020/0037314 A1).
Regarding claim 16:
Xiong discloses a method performed by a terminal (Fig. 7, “UE”) in a wireless communication system, the method comprising: receiving, from a base station (Fig. 7, “RAN NODE”), priority information for an uplink transmission (Para. [0033], “priority rule”);  identifying that a first uplink transmission and a second uplink transmission are overlapped in time (Para. [0029], “when the resource configured for grant-free PUSCH transmission and for PUCCH transmission carrying the UCI report collide in time”);  and transmitting, to the base station, an uplink signal for one of the first uplink transmission and the second uplink transmission, based on the priority information (Para. [0031] and [0032], “…cause transmission of at least one of the first signal and the second signal in a slot in accordance with a priority rule as between the first signal and the second signal.”)
 Regarding claim 17:
Xiong further discloses wherein the uplink transmission includes at least one of a physical uplink control channel (PUCCH) including hybrid automatic repeat request (HARQ)-acknowledgement (ACK) information (Para. [0023], a PUCCH including scheduling request (SR), and a physical uplink shared channel (PUSCH) for data (Para. [0023] and [0029]) 
 	Regarding claim 18:

 	Regarding claim 19:
Xiong further discloses wherein transmitting an uplink signal for one of the first uplink transmission and the second uplink transmission further comprises: transmitting, to the base station, a PUSCH of a larger priority, in case that the PUSCH of a larger priority overlaps in time with a PUCCH of a 
smaller priority (Para. [0034]). 
 	Regarding claim 20:
Xiong further discloses wherein the priority information is received by a radio resource control (RRC) signaling or downlink control information (DCI) (Para. [0033]).
	Regarding claims 21-25:
	See rejection of claim 16-20. Claims 21-25 are directed to a corresponding method performed by a base station and contain claim features similar to those of claims 16-20.  The same cited portions of the reference and rationales set forth also apply. 
	Regarding claims 26-30:
	See rejection of claim 16-20. Claims 26-30 are directed to a corresponding terminal and contain claim features similar to those of claims 16-20.  The same cited portions of the reference and rationales set forth also apply. 
	Regarding claims 31-35:
See rejection of claim 16-20. Claims 31-35 are directed to a corresponding base station and contain claim features similar to those of claims 16-20.  The same cited portions of the reference and rationales set forth also apply. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086.  The examiner can normally be reached on Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/Primary Examiner, Art Unit 2465